Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-21, as originally filed, are presently pending and have been considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Statement Disclosure
The information disclosure statement (IDS) submitted on 6/12/19 and 3/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Restriction Election
Applicant elects Species I along with generic claims, namely claims 1-7, and 15-21, without traverse, for further examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “performing, among at least some frames of a video, inter-frame transfer of an object segmentation result of a reference frame in sequence from the reference frame, to obtain an object segmentation result of at least one other frame among the at least some frames”. The first part of the limitation, namely “performing, among at least some frames of a video, inter-frame transfer of an object segmentation result of a reference frame in sequence from the reference frame” essentially performs the following: 1) obtaining an object segmentation result of a reference frame, and 2) transferring the object segmentation result of the reference frame to other frames in sequence with the reference frame. The second part of the limitation, namely “to obtain an object segmentation result of at least one other frame among the at least some frames” in context appears to imply or indicate that the second part of the limitation is the purpose of the first part or caused by the first part of the limitation.  However, obtaining segmentation result of the reference frame or transferring it to the neighboring frames of the reference frame does not appear to relate to obtaining an object segmentation result of other frame(s).  Therefore, the claim limitation is ambiguous and confusing in the following sense: 1) it is not clear whether obtaining an object segmentation result of other fame(s) means transferring the object segmentation result of the reference frame to the other frame(s); and 2) the frames in sequence of the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0111129 A1, Crivelli et al. (hereinafter Crivelli) in view of US 201208/0166045 A1, Xu et al. (hereinafter Xu).


As to claim 1, Crivelli discloses a method for segmenting a video object, comprising: 
performing, among at least some frames of a video, inter-frame transfer of an object segmentation result of a reference frame in sequence from the reference frame (par 0022, a multi-frame video editing including object segmentation; Fig 1; pars 0034-0036, editing being done on reference frame and edited information (e.g. object segmentation result) being propagated (e.g. transferred) to other child frames in the video sequence), to obtain an object segmentation result of at least one other frame among the at least some frames (pars 0034-0036, 0052-0053, the child frames obtaining an object segmentation result from propagation of the result from the reference frame); and 
transferring the updated object segmentation results of the target frames to the at least one other frame in the video in sequence (pars 0007, 0053-0055, updating the child frame pixels corresponding to modified area (e.g. segmented result) of the reference frame).  
Crivelli does not expressly disclose determining other frames having lost objects with respect to the object segmentation result of the reference frame among the at least some frames; using the determined other frames as target frames to segment the lost objects, so as to update the object segmentation results of the target frames.
Xu, in the same or similar field of endeavor, further teaches determining other frames having lost objects with respect to the object segmentation result of the reference frame among the at least some frames (pars 0067-0068, 0070, determines number of frames in which the object is lost); using the determined other frames as target frames to segment the lost objects, so as to update the object segmentation results of the target 
Therefore, consider Crivelli and Xu’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Xu’s teachings on identifying frames with lost object in Crivelli’s object segmentation and transfer method to provide updates for the frames with lost object(s). 

As to claim 2, Crivelli as modified discloses the method according to claim 1, wherein the reference frame comprises: the first frame among the at least some frames (Crivelli: pars 0006, 0040, propagating information from a first (mother or reference) frame to subsequent frames); the performing inter-frame transfer of an object segmentation result of a reference frame in sequence from the reference frame comprises: performing inter-frame transfer on the object segmentation result of the first frame in a forward timing direction among the at least some frames till the last frame among the at least some frames (pars 0006, 0040); or  
the reference frame comprises: the last frame among the at least some frames; the performing inter-frame transfer of an object segmentation result of a reference frame in sequence from the reference frame comprises: performing inter-frame transfer on the object segmentation result of the last frame in a reverse timing direction among the at least some frames till the first frame among the at least some frames; or 
the reference frame comprises: a middle frame located between the first frame and the last frame among the at least some frames; the performing inter-frame transfer of an 

As to claim 3, Crivelli as modified discloses the method according to claim 1, wherein the performing the inter-frame transfer of the object segmentation result of the reference frame in sequence from the reference frame, to obtain the object segmentation result of the at least one other frame among the at least some frames comprises: 
determining, according to the object segmentation result of a preceding frame in a propagation direction of the object segmentation result of the reference frame, the object segmentation result of a succeeding frame in the propagation direction (Crivelli: par 0039, propagation direction may include back and forward propagation of modifications between frames of the video sequence), the propagation direction comprising at least one of the forward timing direction or the reverse timing frame of the video (Crivelli: par 0039, back and forward propagation); wherein the preceding frame comprises: a neighboring frame or a neighboring key frame of the succeeding frame in the forward timing direction or the reverse timing direction among the at least some frames (Crivelli: pars 0006, subsequent frames; Xu: pars 0019-0021, 0061).  



As to claim 19, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 21, it recites a non-transitory CRM storing instructions executed in performing functions and features as recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

Claims 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli in view of US 2017/0213100 A1, Yun et al. (hereinafter Yun).


As to claim 15, Crivelli discloses a method for segmenting a video object, comprising:  obtaining an image block comprising at least one object from a current frame in a video (pars 0005, 0047, detecting a moving object in an image frame); 
and 
determining an object segmentation result of the at least one object in the current frame at least according to the image block (pars, the child frames obtaining an object segmentation result from propagation of the result from the reference or current frame).  
Crivelli does not expressly teach obtaining a probability map block of an object category corresponding to the at least one object from an object category probability map of an adjacent frame of the current frame; and the object segmentation result  being obtained according to the probability map block.
Yun, in the same or similar field of endeavor, further disclose obtaining an image block comprising at least one object from a current frame in a video (pars 0005, 0047, detecting a moving object in an image frame); obtaining a probability map block of an object category corresponding to the at least one object from an object category probability map of an adjacent frame of the current frame (pars 0050, 0052, 0074-0075, 0084, obtaining a foreground probability map for the current frame or immediately 
Therefore, consider Crivelli and Yun’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Yun’s teachings on object classification/categorization based on probability in Crivelli’s method for capturing/identifying moving object in frames utilizing a learned background modeling.

As to claim 17, Crivelli as modified discloses the method according to claim 15, further comprising: obtaining an optical flow map block corresponding to the at least one object according to an optical flow map between the adjacent frame and the current frame (Yun: pars 0010, 0058, obtaining an optical flow map of the image frame and a previous image frame), wherein the determining the object segmentation result of the at least one object in the current frame at least according to the image block and the probability map block comprises: determining the object segmentation result of the at least one object in the current frame according to the image block (Crivelli: 0034-0036, 0052-0053; Yun: pars 0045, 0047-0048), the probability map block (Yun: pars 0019, 0029, 0052), and the optical flow map block (Yun: pars 0010, 0058).  

As to claim 20, it is an apparatus claim encompassed claim 15. Rejection of claim 15 is therefore incorporated herein.

Allowable Subject Matter
Claims 4-7, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record, Crivelli, Xu, and Yun, neither discloses alone, nor teaches in combination, functions and features recited in claim 4, 16, and 18. More specifically, prior of record does not teach obtaining object segmentation result utilizing a probability map block of an object category from various frames. Claims 5-7 depend from claim 4.
Prior of record does not teach obtaining the object segmentation result of the at least one object in the current frame under the preset size according to the separately zoomed-in image block, probability map block, and optical flow map block, as recited in claims 16 and 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Thursday from 9:00-5:00. If attempts to 

/QUN SHEN/
Primary Examiner, Art Unit 2661